Exhibit 10.1

 

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”) is entered into by and between Amy
Trombly (the “Executive”), and Sonoma Pharmaceuticals, Inc., a Delaware
corporation (the “Corporation”), as of September 25, 2019 (the “Effective
Date”).

 

1. Employment and Duties.

 

1.1 Position. On the terms and subject to the conditions set forth herein, the
Corporation agrees to employ Executive as its Interim Chief Executive Officer
until such time as the employment relationship ends or is terminated by either
Party pursuant to Section 2. Executive does hereby accept and agree to such
employment, on the terms and conditions expressly set forth in this Agreement.
Executive shall, if requested, also serve as a member of the Board of Directors
of the Corporation (the “Board”) and may be required to serve as an officer or
director of any affiliate of the Corporation for no additional compensation.

 

1.2 Duties. During the Term of Employment (as defined in Section 2), Executive
shall serve the Corporation as its Chief Executive Officer. Executive and shall,
without limitation and without limiting Executive’s other duties to the
Corporation, and without limiting the authority of the Corporation’s Board of
Directors, be responsible for the general supervision, direction and control of
the business and affairs of the Corporation and have such other duties and
responsibilities as the Board shall designate that are consistent with
Executive’s position as President and Chief Executive Officer of the
Corporation. Executive shall perform all of such duties and responsibilities in
accordance with the legal directives of the Board and in accordance with the
practices and policies of the Corporation as in effect from time to time
throughout the Term of Employment (including, without limitation, the
Corporation’s insider trading and ethics policies, as they may change from time
to time). While employed as Chief Executive Officer of the Corporation,
Executive shall report exclusively to the Board. Throughout the Term of
Employment, Executive shall not serve on the boards of directors or advisory
boards of any other entity, except for any wholly or majority owned subsidiaries
of the Corporation, unless such service is expressly approved by the Board.

 

1.3 Other Employment; Minimum Time Commitment. It is understood between the
Parties that Executive agrees to the employment hereunder as an interim position
and remains the owner and manager of Trombly Business Law, PC which also serves
other clients. In this interim function, Executive shall devote business time,
energy and skill as reasonably necessary to perform Executive’s duties for the
Corporation. The Corporation acknowledges and agrees that Executive may continue
to provide legal services through Trombly Business Law, PC, as long as they do
not conflict with this Agreement. Other than as described above, Executive
agrees that any investment or direct involvement in, or any appointment to or
continuing service on the board of directors or similar body of, any corporation
or other entity, other than wholly or majority owned subsidiaries of the
Corporation, must be first approved in writing by the Corporation. The foregoing
provisions of this Section 1.3 shall not prevent Executive from investing in
non-competitive, publicly-traded securities to the extent permitted by Section
6(b).

 

1.4 No Breach of Contract. Executive hereby represents to the Corporation that
the execution and delivery of this Agreement by the Executive and the
Corporation and the performance by the Executive of the Executive’s duties
hereunder shall not constitute a breach of, or otherwise contravene, the terms
of any other agreement or policy to which the Executive is a party or otherwise
bound.

 

1.5 Place of Performance. The principal place of Executive’s employment shall be
the Corporation’s principal executive offices, currently located in Petaluma,
California, though such principal place of employment of the Executive may be
moved from time to time upon mutual agreement by the Executive and the
Corporation. The Executive agrees that the Executive will be regularly present
at the Corporation’s principal executive offices, or such other location as the
parties may designate, and that the Executive may be required to travel from
time to time in the course of performing the Executive’s duties for the
Corporation. The Corporation acknowledges that Executive’s principal place of
residence is and will remain during the Term of Employment, Colorado.

 

2. At-Will Employment, Term of Employment. The “Term of Employment” shall
commence on the Effective Date, and shall continue in full force and effect
until the earlier of completion of three (3) months from the Effective Date or
the Termination Date pursuant to Section 5.4, and may be extended by one (1)
month increments by mutual agreement of both Parties. The Parties agree that
Executive’s employment with the Company will be “at-will” employment and may be
terminated at any time with or without cause. This Agreement shall govern the
terms of Executive’s employment hereunder on and after the Effective Date.

 

 

 



 1 

 

 

3. Compensation.

 

3.1 Base Salary. As of the Effective Date and during the Term of Employment, the
Corporation shall pay to the Executive a base salary at the rate of $25,000 per
month, subject to increase (but not decrease) by the Board (the “Base Salary”).
For clarification, such Base Salary includes legal work that Executive has
traditionally done for the Corporation. However, it excludes work completed by
associates or paralegals at Trombly Business Law, PC which will continue to be
billed in the same manner as before this Agreement was executed. The Executive’s
Base Salary shall be paid in accordance with the Corporation’s regular payroll
practices in effect from time to time, but no less frequently than monthly.

 

3.2 Indemnification. (a) In the event that the Executive is made a party or
threatened to be made a party to any action, suit, or proceeding, whether civil,
criminal, administrative or investigative (a “Proceeding”), other than any
Proceeding initiated by the Executive or the Corporation related to any contest
or dispute between the Executive and the Corporation or any of its affiliates
with respect to this Agreement or the Executive’s employment hereunder, by
reason of the fact that the Executive is or was a director or officer of the
Corporation, or any affiliate of the Corporation, or is or was serving at the
request of the Corporation as a director, officer, member, employee or agent of
another corporation or a partnership, joint venture, trust or other enterprise,
the Executive shall be indemnified and held harmless by the Corporation to the
maximum extent permitted under applicable law and the Corporation’s articles and
bylaws, as may be amended from time to time, from and against any liabilities,
costs, claims and expenses, including all costs and expenses incurred in defense
of any Proceeding (including attorneys’ fees).

 

(b) During the Term of Employment and for a period of six (6) years thereafter,
the Corporation or any successor to the Corporation shall purchase and maintain,
at its own expense, directors’ and officers’ liability insurance providing
coverage to the Executive on terms that are no less favorable than the coverage
provided to other directors and similarly situated executives of the
Corporation.

 

3.3 Clawback Provisions. Any incentive-based compensation, or any other
compensation, paid to the Executive pursuant to this Agreement or any other
agreement or arrangement with the Corporation which is subject to recovery under
any law, government regulation or stock exchange listing requirement, will be
subject to such deductions and clawback as may be required to be made pursuant
to such law, government regulation or stock exchange listing requirement (or any
policy adopted by the Corporation pursuant to any such law, government
regulation or stock exchange listing requirement). The Corporation will make any
determination for clawback or recovery in accordance with any applicable law or
regulation.

 

4. Benefits.

 

4.1 Health and Welfare. During the Term of Employment, Executive shall be
entitled to participate in all employee pension and welfare benefit plans and
programs made available by the Corporation to the Corporation’s senior-level
employees generally, as such plans or programs may be in effect from time to
time.

 

4.2 Reimbursement of Business Expenses. Executive is authorized to incur
reasonable expenses in carrying out Executive’s duties for the Corporation under
this Agreement and entitled to reimbursement for all such expenses Executive
incurs during the Term of Employment in connection with carrying out the
Executive’s duties for the Corporation, as approved by the Company’s Chief
Financial Officer and subject to the Corporation’s reasonable expense
reimbursement policies in effect from time to time. Such expenses may include
but are not limited to travel, lodging and meals. The Corporation shall
reimburse Executive to the extent required by the preceding sentence.

 

4.3 Vacation and Other Leave. During the Term of Employment, Executive shall
accrue and be entitled to take paid vacation of 4 weeks per annum pro-rated in
accordance with the Corporation’s standard vacation policies in effect from time
to time, including the Corporation’s policies regarding vacation accruals.
Executive shall also be entitled to all other holiday and leave pay generally
available to all other employees of the Corporation.

 

5. Termination.

 

5.1. Termination. The Term of Employment and Executive’s employment hereunder
may be terminated by the Corporation upon ten (10) days’ written notice or by
Executive upon thirty (30) days’ written notice at any time and for any reason,
for or without cause, for or without good reason, or upon Death of the
Executive. Upon termination of Executive’s employment during the Term of
Employment, Executive (or the Executive’s estate and/or beneficiaries, as the
case may be) shall be entitled to the Accrued Amounts and shall have no further
rights to any compensation or any other benefits from the Company or any of its
affiliates. Notwithstanding any other provision contained herein, all payments
made in connection with Executive’s Death shall be provided in a manner which is
consistent with federal and state law. The Corporation may deduct, from all
payments made hereunder, all applicable taxes and other appropriate deductions.

 

 

 



 2 

 

 

For purposes of this Agreement “Accrued Amounts” shall mean:

 

(i)  any accrued but unpaid Base Salary and accrued but unused vacation which
shall be paid in the next regularly scheduled payroll following one (1) week
after the Termination Date (as defined below); and

 

(iii) reimbursement for unreimbursed business expenses properly incurred by the
Executive, which shall be subject to and paid in accordance with the
Corporation’s expense reimbursement policy.

 

5.2 Resignation From Boards and Committees. Following any termination of
Executive’s employment as Chief Executive Officer with the Corporation,
Executive agrees to resign, as of the date of such termination, from (i) each
and every board of directors (or similar body, as the case may be) of the
Corporation and each of its affiliates on which Executive may then serve,
including, but not limited to, the Board (and any committees thereof), and (ii)
each and every office of the Corporation and each of its affiliates that the
Executive may then hold, and all positions that he may have previously held with
the Corporation and any of its affiliates.

 

5.3 Section 409A of the Internal Revenue Code.

 

(a) This Agreement is intended to comply with Section 409A of the Internal
Revenue Code of 1986 (“Section 409A”) and shall be construed and interpreted
consistent with that intent. In the event that any payment or benefit payable
under Section 5 of this Agreement is not compliant with Section 409A and any
taxes, penalties or interest are imposed on the Executive under Section 409A as
a result of such noncompliance (the “Section 409A Penalties”), the Corporation
shall put the Executive in an after-tax economic position equivalent to the
position the Executive would have been in without the imposition of such Section
409A Penalties. Executive shall notify the Corporation in writing of any claim
by the Internal Revenue Service or state tax authorities that, if successful,
would require the payment of any such Section 409A Penalties or related state
tax statutes. Executive’s right to be put in an equivalent after tax economic
position is subject to the Executive providing such notification no later than
ten (10) business days after Executive is informed in writing of such claim. If
the Corporation desires to contest such claim, Executive shall (i) cooperate
with the Corporation in good faith in order to effectively contest such claim
and (ii) permit the Corporation to participate in any proceedings relating to
such claim. The Corporation shall control all proceedings taken in connection
with such contest; provided, however, that the Corporation shall bear and pay
directly all costs and expenses (including additional interest and penalties)
incurred in connection with such contest. This section shall also apply to any
taxes, penalties, or interest imposed by any state that are calculated in a
manner similar to taxes, penalties, or interest imposed by Section
409A(a)(1)(B), including those amounts imposed by the California Revenue and
Taxation Code (R&TC) Sections 17501 and 24601.

 

(b) If and to the extent that any payment or benefit under this Agreement, or
any plan or arrangement of the Corporation, is determined by the Corporation to
constitute “non-qualified deferred compensation” subject to Section 409A and is
payable to the Executive by reason of the Executive’s termination of employment,
then (a) such payment or benefit shall be made or provided to the Executive only
upon a “separation from service” as defined for purposes of Section 409A under
applicable regulations (a “Separation from Service”) and (b) if the Executive is
a “specified employee” (within the meaning of Section 409A and as determined by
the Corporation), such payment or benefit shall not be made or provided before
the date that is six (6) months after the date of the Executive’s Separation
from Service (or the Executive’s earlier death). For the purposes of clarity,
the first payment thereof will include a catch-up payment covering the amount
that would have otherwise been paid to the Executive during the period between
the termination of Executive’s employment and the first payment date but for the
application of this provision, and the balance of the installments (if any) will
be payable in accordance with their original schedule.

 

(c) To the extent any expense reimbursement or in-kind benefit is determined to
be subject to Section 409A, the amount of any such expenses eligible for
reimbursement or in-kind benefits provided in one taxable year shall not affect
the expenses eligible for reimbursement or in-kind benefits provided in any
other taxable year (except under any lifetime limit applicable to expenses for
medical care), in no event shall any expenses be reimbursed after the last day
of the calendar year following the calendar year in which the Executive incurred
such expenses, and in no event shall any right to reimbursement or in-kind
benefits be subject to liquidation or exchange for another benefit.

 

 

 



 3 

 

 

(d) To the extent that any provision of this Agreement is ambiguous as to its
compliance with Section 409A, the provision will be read in such a manner so
that all payments hereunder comply with Section 409A. To the extent any payment
under this Agreement may be classified as a “short-term deferral” within the
meaning of Section 409A, such payment shall be deemed a short-term deferral,
even if it may also qualify for an exemption from Section 409A under another
provision of Section 409A. Payments pursuant to this section are intended to
constitute separate payments for purposes of Section 1.409A-2(b)(2) of the
Treasury Regulations.

 

6. Proprietary Rights.

 

(a) Inventions. All inventions, policies, systems, developments or improvements
conceived, designed, implemented and/or made by Executive, either alone or in
conjunction with others, at any time or at any place during the Term of
Employment, whether or not reduced to writing or practice during such Term of
Employment, which directly or indirectly relate to the business of any entity
within the Company Group, or which were developed or made in whole or in part
using the facilities and/or capital of any entity within the Company Group,
shall be the sole and exclusive property of the Company Group. Executive shall
promptly give notice to the Corporation of any such invention, development,
patent or improvement, and shall at the same time, without the need for any
request by any person or entity within the Company Group, assign all of
Executive’s rights to such invention, development, patent and/or improvement to
the Company Group. Executive shall sign all instruments necessary for the filing
and prosecution of any applications for, or extensions or renewals of, letters
patent of the United States or any foreign country that any entity in the
Company Group desires to file.

 

(b) Work Product. Executive acknowledges and agrees that all writings, works of
authorship, technology, inventions, discoveries, ideas and other work product of
any nature whatsoever, that are created, prepared, produced, authored, edited,
amended, conceived or reduced to practice by the Executive individually or
jointly with others during the Term of Employment by the Corporation and
relating in any way to the business or contemplated business, research or
development of the Corporation (regardless of when or where the Work Product is
prepared or whose equipment or other resources is used in preparing the same)
and all printed, physical and electronic copies, all improvements, rights and
claims related to the foregoing, and other tangible embodiments thereof
(collectively, “Work Product”), as well as any and all rights in and to
copyrights, trade secrets, trademarks (and related goodwill), patents and other
intellectual property rights therein arising in any jurisdiction throughout the
world and all related rights of priority under international conventions with
respect thereto, including all pending and future applications and registrations
therefor, and continuations, divisions, continuations-in-part, reissues,
extensions and renewals thereof (collectively, “Intellectual Property Rights”),
shall be the sole and exclusive property of the Corporation.

 

For purposes of this Agreement, Work Product includes, but is not limited to,
Company Group information, including plans, publications, research, strategies,
techniques, agreements, documents, contracts, terms of agreements, negotiations,
know-how, computer programs, computer applications, software design, web design,
work in process, databases, manuals, results, developments, reports, graphics,
drawings, sketches, market studies, formulae, notes, communications, algorithms,
product plans, product designs, styles, models, audiovisual programs,
inventions, unpublished patent applications, original works of authorship,
discoveries, experimental processes, experimental results, specifications,
customer information, client information, customer lists, client lists,
manufacturing information, marketing information, advertising information, and
sales information.

 

(c) Work Made for Hire; Assignment. All copyrightable work by Executive during
the Term of Employment that relates to the business of any entity in the Company
Group is intended to be “work made for hire” as defined in Section 101 of the
Copyright Act of 1976, and shall be the property of the Company Group. If the
copyright to any such copyrightable work is not the property of the Company
Group by operation of the law, Executive will, without further consideration,
assign to the Company Group all right, title and interest in such copyrightable
work and will assist the entities in the Company Group and their nominees in
every way, at the Company Group’s expense, to secure, maintain and defend for
the Company Group’s benefit, copyrights and any extensions and renewals thereof
on any and all such work including translations thereof in any and all
countries, such work to be and to remain the property of the Company Group
whether copyrighted or not.

 

(d) Further Assurances; Power of Attorney. During and after the Term of
Employment, Executive agrees to reasonably cooperate with the Corporation to (i)
apply for, obtain, perfect and transfer to the Company Group the Work Product as
well as an Intellectual Property Right in the Work Product in any jurisdiction
in the world; and (ii) maintain, protect and enforce the same, including,
without limitation, executing and delivering to the Corporation any and all
applications, oaths, declarations, affidavits, waivers, assignments and other
documents and instruments as shall be requested by the Corporation. Executive
hereby irrevocably grants the Corporation power of attorney to execute and
deliver any such documents on Executive’s behalf in the Executive’s name and to
do all other lawfully permitted acts to transfer the Work Product to the
Corporation and further the transfer, issuance, prosecution and maintenance of
all Intellectual Property Rights therein, to the full extent permitted by law,
if Executive does not promptly cooperate with the Corporation’s request (without
limiting the rights the Corporation shall have in such circumstances by
operation of law). The power of attorney is coupled with an interest and shall
not be affected by Executive’s subsequent incapacity.

 

 

 



 4 

 

 

(e) No License. Executive understands that this Agreement does not, and shall
not be construed to, grant the Executive any license or right of any nature with
respect to any Work Product or Intellectual Property Rights or any Confidential
Information, materials, software or other tools made available to the Executive
by the Corporation.

 

7. Return of Property.

 

Executive agrees to truthfully and faithfully account for and deliver to the
Corporation all property belonging to the Corporation, any other entity in the
Company Group, or any of their respective affiliates, which Executive may
receive from or on account of the Corporation, any other entity in the Company
Group, or any of their respective affiliates, and upon the termination of the
Term of Employment, or the Corporation’s demand, Executive shall immediately
deliver to the Corporation all such property belonging to the Corporation, any
other entity in the Company Group, or any of their respective affiliates.

 

8. Withholding Taxes.

 

Notwithstanding anything else herein to the contrary, the Corporation may
withhold (or cause there to be withheld, as the case may be) from any amounts
otherwise due or payable under or pursuant to this Agreement such federal, state
and local income, employment, or other taxes as may be required to be withheld
pursuant to any applicable law or regulation.

 

9. Cooperation in Litigation.

 

Executive agrees that, during the Term of Employment or after the termination of
Executive’s employment, he will reasonably cooperate with the Corporation,
subject to his reasonable personal and business schedules, in any litigation
which arises out of events occurring prior to the termination of his employment,
including but not limited to, serving as a witness or consultant and producing
documents and information relevant to the case or helpful to the Corporation.
The Corporation agrees to reimburse Executive for all reasonable costs and
expenses he incurs in connection with his obligations under this Section 13 and,
in addition, to reasonably compensate Executive for time actually spent in
connection therewith following the termination of his employment with the
Corporation.

 

10. Miscellaneous. 

 

(a) Assignment. This Agreement is personal in its nature and neither of the
parties hereto shall, without the consent of the other, assign or transfer this
Agreement or any rights or obligations hereunder; provided, however, that in the
event of a merger, consolidation, or transfer or sale of all or substantially
all of the assets of the Corporation with or to any other individual(s) or
entity, this Agreement shall, subject to the provisions hereof, be binding upon
and inure to the benefit of such successor and such successor shall discharge
and perform all the promises, covenants, duties, and obligations of the
Corporation hereunder.

 

(b) Number and Gender. Where the context requires, the singular shall include
the plural, the plural shall include the singular, and any gender shall include
all other genders.

 

(c) Section Headings. The section headings of, and titles of paragraphs and
subparagraphs contained in, this Agreement are for the purposes of convenience
only, and they neither form a part of this Agreement nor are they to be used in
the construction or interpretation thereof.

 

(d) Governing Law. This Agreement, and all questions relating to its validity,
interpretation, performance and enforcement, as well as the legal relations
hereby created between the parties hereto, shall be governed by and construed
under, and interpreted and enforced in accordance with, the laws of the State of
California, notwithstanding any California or other conflict of law provision to
the contrary. This Agreement is intended to comply with Section 409A of the
Internal Revenue Code of 1986 and the regulations promulgated thereunder. Any
action or proceeding by either of the parties to enforce this Agreement shall be
brought only in a state or federal court located in the state of California,
Sonoma county. The parties hereby irrevocably submit to the exclusive
jurisdiction of such courts and waive the defense of inconvenient forum to the
maintenance of any such action or proceeding in such venue.

 

 

 



 5 

 

 

(e) Severability. If any provision of this Agreement or the application thereof
is held invalid, the invalidity shall not affect other provisions or
applications of this Agreement which can be given effect without the invalid
provisions or applications and to this end the provisions of this Agreement are
declared to be severable.

 

(f) Entire Agreement. This Agreement embodies the entire agreement of the
parties hereto respecting the matters within its scope. Any prior negotiations,
correspondence, agreements, proposals or understandings relating to the subject
matter hereof shall be deemed to have been merged into this Agreement, and to
the extent inconsistent herewith, such negotiations, correspondence, agreements,
proposals, or understandings shall be deemed to be of no force or effect. There
are no representations, warranties, or agreements, whether express or implied,
or oral or written, with respect to the subject matter hereof, except as
expressly set forth herein.

 

(g) Modifications. This Agreement may not be amended, modified or changed (in
whole or in part), except by a formal definitive written agreement expressly
referring to this Agreement, which agreement is executed by both of the parties
hereto.

 

(h) Waiver. Neither the failure nor any delay on the part of a party to exercise
any right, remedy, power or privilege under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, remedy,
power or privilege preclude any other or further exercise of the same or of any
right, remedy, power or privilege, nor shall any waiver of any right, remedy,
power or privilege with respect to any occurrence be construed as a waiver of
such right, remedy, power or privilege with respect to any other occurrence. No
waiver shall be effective unless it is in writing and is signed by the party
asserted to have granted such waiver.

 

(i) Resolution of Disputes.

 

(i) Any controversy arising out of or relating to Executive’s employment
(whether or not before or after the expiration of the Term of Employment), any
termination of Executive’s employment, this Agreement or the enforcement or
interpretation of this Agreement, or because of an alleged breach, default, or
misrepresentation in connection with any of the provisions of this Agreement,
including (without limitation) any state or federal statutory claims, shall be
submitted to arbitration in Santa Rosa, California, before a sole arbitrator
(the “Arbitrator”) selected from the American Arbitration Association (“AAA”),
and shall be conducted in accordance with the provisions of California Code of
Civil Procedure §§ 1280 et seq. as the exclusive remedy of such dispute;
provided, however, that provisional injunctive relief may, but need not, be
sought in a court of law while arbitration proceedings are pending, and any
provisional injunctive relief granted by such court shall remain effective until
the matter is finally determined by the Arbitrator. Final resolution of any
dispute through arbitration may include any remedy or relief that the Arbitrator
deems just and equitable, including any and all remedies provided by applicable
state or federal statutes. At the conclusion of the arbitration, the Arbitrator
shall issue a written decision that sets forth the essential findings and
conclusions upon which the Arbitrator’s award or decision is based. Any award or
relief granted by the Arbitrator hereunder shall be final and binding on the
parties hereto and may be enforced by any court of competent jurisdiction.

 

(ii) The parties acknowledge and agree that they are hereby waiving any rights
to trial by jury in any action, proceeding or counterclaim brought by either of
the parties against the other in connection with any matter whatsoever arising
out of or in any way connected with any of the matters referenced in the first
sentence of Section 14(i)(i).

 

(iii) The parties agree that the Corporation shall be responsible for payment of
the forum costs of any arbitration hereunder, including the Arbitrator’s fee.
The parties further agree that in any proceeding with respect to such matters,
the prevailing party will be entitled to recover its reasonable attorney’s fees
and costs from the non-prevailing party (other than forum costs associated with
the arbitration which in any event shall be paid by the Corporation).

 

(iv) Without limiting the remedies available to the parties and notwithstanding
the foregoing provisions of this Section 10, the Executive and the Corporation
acknowledge that any breach of any of the covenants or provisions contained in
Sections 6 and 7 could result in irreparable injury to either of the parties
hereto for which there might be no adequate remedy at law, and that, in the
event of such a breach or threat thereof, the non-breaching party shall be
entitled to obtain a temporary restraining order and/or a preliminary injunction
and a permanent injunction restraining the other party hereto from engaging in
any activities prohibited by any covenant or provision in Sections 6 and 7 or
such other equitable relief as may be required to enforce specifically any of
the covenants or provisions of Sections 6 and 7.

 

 

 



 6 

 

 

(j) Publicity.

 

Executive hereby irrevocably consents during the term of this Agreement to any
and all uses and displays, by the Company Group and its agents, representatives
and licensees, of Executive’s name, voice, likeness, image, appearance and
biographical information in, on or in connection with any pictures, photographs,
audio and video recordings, digital images, websites, television programs and
advertising, other advertising and publicity, sales and marketing brochures,
books, magazines, other publications, CDs, DVDs, tapes and all other printed and
electronic forms and media throughout the world, at any time during or after the
period of his employment by the Company, for all legitimate commercial and
business purposes of the Company Group (”Permitted Uses”) without further
consent from or royalty, payment or other compensation to the Executive. The
Executive hereby forever waives and releases the Company Group and its
directors, officers, employees and agents from any and all claims, actions,
damages, losses, costs, expenses and liability of any kind, arising under any
legal or equitable theory whatsoever at any time during or after the period of
his employment by the Company, arising directly or indirectly from the Company
Group’s and its agents’, representatives’ and licensees’ exercise of their
rights in connection with any Permitted Uses. At the end of the term of this
Agreement, the Company shall have no obligation to remove any
previously-published displays described in this paragraph.

 

(k) Notices.

 

(i) All notices, requests, demands and other communications required or
permitted under this Agreement shall be in writing and shall be deemed to have
been duly received if (i) delivered by hand or by courier, effective upon
delivery, (ii) given by facsimile or electronic version, when transmitted if
transmitted on a business day and during normal business hours of the recipient,
and otherwise delivered on the next business day following transmission, or
(iii) sent by registered or certified mail, postage prepaid, return receipt
requested, 5 business days after being deposited in the U.S. postal mail. Any
notice shall be duly addressed to the parties as follows:

 

(i) If to the Corporation:

 

Sonoma Pharmaceuticals, Inc.

Lead Independent Director of the Board or any Independent Director
1129 North McDowell Boulevard
Petaluma, California 94954
Fax: +1 (707) 283-0551

 

(ii) If to the Executive:

 

Amy Trombly
At the address on file with the Corporation

 

(ii) Any party may alter the address to which communications or copies are to be
sent by giving notice of such change of address in conformity with the
provisions of this Section 24 for the giving of notice.

 

(l) Legal Counsel; Mutual Drafting. Each party recognizes that this is a legally
binding contract and acknowledges and agrees that they have had the opportunity
to consult with legal counsel of their choice. Each party has cooperated in the
drafting, negotiation and preparation of this Agreement. Hence, in any
construction to be made of this Agreement, the same shall not be construed
against either party on the basis of that party being the drafter of such
language.

 

(m) Provisions that Survive Termination. The provisions of Sections 3.2, 3.3, 5
through 9, and this Section 10 shall survive any termination of the Term of
Employment.

 

(n) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original as against any party whose signature
appears thereon, and all of which together shall constitute one and the same
instrument. This Agreement shall become binding when one or more counterparts
hereof, individually or taken together, shall bear the signatures of all of the
parties reflected hereon as the signatories. Photographic copies of such signed
counterparts may be used in lieu of the originals for any purpose.

 

(o) Tolling. Should the Executive violate any of the terms of the restrictive
covenant obligations articulated herein, the obligation at issue will run from
the first date on which the Executive ceases to be in violation of such
obligation.

 

[Signature Page Follows]

 

 

 



 7 

 

 

IN WITNESS WHEREOF, the Corporation and Executive have executed this Employment
Agreement as of the Effective Date.

  

  CORPORATION       Sonoma Pharmaceuticals, Inc.,   a Delaware corporation      
By: /s/ Jerry McLaughlin  

Name:

Title:

Jerry McLaughlin
Lead Independent Director of     Sonoma Pharmaceuticals, Inc.              
EXECUTIVE         By: /s/ Amy Trombly   Name: Amy Trombly

 

 

 

 

 

 

 

 

 

 



 8 

 